ORDER

PER CURIAM.
Dorothy Page appeals from the Labor and Industrial Relations Commission’s order dismissing her application for review for failing to comply with 8 CSR 20-3.030(3)(A) in that she did not sufficiently state reasons why the Administrative Law Judge’s findings and conclusions were in *679error. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).